Citation Nr: 0523807	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
impingement syndrome of the right shoulder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1994 to March 1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  In that 
decision, the RO granted service connection for impingement 
syndrome of the right shoulder, and assigned a 10 percent 
evaluation.  The veteran disagreed with this evaluation, and 
the Board will therefore decide whether he is entitled to a 
higher initial evaluation for his right shoulder impingement 
syndrome.


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran's right shoulder impingement 
syndrome does not include dislocation or nonunion of the 
clavicle or scapula, compensable limitation of motion, X-ray 
evidence of arthritis of a joint other than his right 
shoulder, ankylosis of scapulohumeral articulation, or other 
impairment of the humerus.


CONCLUSION OF LAW

The criteria have not been met for an initial evaluation 
higher than 10 percent for impingement syndrome of the right 
shoulder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200, 5201, 
5202, 5203, and Plate I (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the veteran filed his June 2002 
claim for service connection for a right shoulder disorder, 
the RO sent the veteran a December 2002 letter explaining 
VA's duties to notify and assist him with this claim, and the 
veteran's rights and responsibilities in this regard.  The RO 
did not take any action until its May 2003 rating decision 
that the veteran appealed to the Board.  Thus, in compliance 
with Pelegrini, VA provided VCAA notification to the veteran 
prior to its initial adjudicative action on his claim.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words."  VAOPGCPREC 7-2004, at 3.  See also 
Mayfield, 19 Vet. App. at 126 ("Although the Secretary could 
most efficiently and fully comply with §3.159(b)(1) by using 
the exact language of the regulation in any notice provided 
to a claimant, there is no requirement that the precise words 
of the regulation be included for notice to be complying").

These requirements were met in this case.  The RO's December 
2002 letter told the veteran it had received his service 
connection claim, and how to establish entitlement to service 
connection.  The Board notes that, although the claim is now 
one for a higher initial rating (as opposed to service 
connection that has since been granted), VA is not required 
to provide additional VCAA notice concerning this downstream 
issue since VA has already given VCAA notice regarding the 
original service connection claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  In any event, in March 2004, the RO sent 
the veteran a letter indicating it was working on the 
veteran's claim for an increased rating for his right 
shoulder impingement syndrome, and that in order to establish 
entitlement to this benefit, he had to show that this 
disorder had worsened.

Moreover, both letters noted the information or evidence 
needed from the veteran and the respective responsibilities 
of the veteran and the RO in obtaining it.  The RO also wrote 
in the December 2002 letter: "Tell us about any additional 
information or evidence that you want us to try to get for 
you," and told the veteran to send the needed information or 
evidence promptly.  The RO thus satisfied all four elements 
of the VCAA's notice requirements.

In addition, the RO obtained all identified treatment records 
and afforded the veteran a VA examination that addressed the 
severity of his right shoulder impingement syndrome.  There 
is no indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran was granted service 
connection for right shoulder impingement syndrome and timely 
appealed the 10 percent rating initially assigned.  The Board 
must therefore consider entitlement to "staged" ratings to 
compensate for times since filing the claims when the 
disabilities may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

The veteran was granted service connection for right shoulder 
impingement syndrome based on a January 2003 VA examination 
diagnosis of tendonitis/ impingement syndrome of the right 
shoulder and its relationship to his in-service right 
shoulder strain and impingement.

The veteran's right shoulder impingement syndrome is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5203, 
applicable to impairment of the clavicle or scapula.  Under 
DC 5203, malunion of the clavicle or scapula warrants a 10 
percent rating, as does nonunion without loose movement.  
Nonunion with loose movement warrants a 20 percent rating, as 
does dislocation.  These ratings apply whether the affected 
joint is the major or minor one.  The Board notes that the 
veteran's February 1994 enlistment examination medical 
history report indicates he is right handed, and his right 
shoulder is therefore considered the major joint for rating 
purposes.

The veteran is not entitled to a higher rating under DC 5203 
because none of the treatment records shows dislocation or 
nonunion of the clavicle or scapula.  The June 2001 private 
MRI findings did not indicate dislocation or nonunion, but, 
rather, noted tendonitis and degenerative changes with no 
significant extrinsic impingement of the rotator cuff tendon, 
and indicated that the biceps tendon and glenoid labium 
appeared intact.  Similarly, the January 2003 VA examination 
report noted that there was no history of dislocation or 
laxity of the shoulder, and no dislocation or nonunion was 
noted on examination.  In addition, no dislocation or 
nonunion was noted by Dr. Dwyer in his June 2003 letter.  He 
noted arthritic changes and wanted additional testing to rule 
out a superior labrum anterior posterior (SLAP) tear.  He 
recommended arthroscopic evaluation of the glenohumeral joint 
with distal clavicle excision and possible SLAP repair.  
Additional testing was scheduled, but the results seem not to 
be on file.  In his substantive appeal, it is indicated that 
a SLAP tear was found.  This does not provide a basis for an 
increase.  In part, because there is no evidence of 
dislocation or nonunion of the clavicle or scapula, the 
veteran cannot receive a higher rating than the 10 percent he 
is currently receiving under DC 5203.

Nor is the veteran entitled to a higher rating under any 
other potentially applicable diagnostic code.  The June 2001 
MRI findings included degenerative changes of the 
acromioclavicular joint.  Degenerative arthritis is rated 
under 38 C.F.R. § 4.71a, DC 5003 (2004), which provides for 
rating on the basis of limitation of motion under the 
appropriate diagnostic codes involved.  Limitation of motion 
of the arm is rated under DC 5201, under which a 20 percent 
rating is warranted for limitation of the arm at shoulder 
level, 30 percent for limitation midway between the side and 
shoulder level, and 40 percent for limitation to 25 degrees 
from the side.  However, at the June 2003 VA examination, the 
veteran had both abduction and flexion to 170 degrees and 
external and internal rotation to 90 degrees, while Dr. 
Dwyer's June 2003 letter indicated examination findings of 
180 degrees of flexion and abduction with a loss of 10 
degrees of external rotation and a five vertebral level 
restriction of internal rotation.  These range of motion 
figures reflect that the veteran had normal or close to 
normal movement of his arm away from his side, and well 
beyond the movement to the shoulder level that would warrant 
a 20 percent evaluation.  See 38 C.F.R. § 4.71a, Plate I 
(2004).  In addition, when limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a 10 percent rating is for 
application, but only where the limitation of motion is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
since the veteran is already receiving a 10 percent 
evaluation, the Board need not determine whether his slight 
limitation of motion would warrant the same rating under DC 
5003.  In the absence of limitation of motion, a 10 percent 
rating is warranted for X-ray evidence of involvement of two 
or more major or minor joint groups, and 20 percent for such 
involvement with occasional exacerbating episodes.  But the 
veteran's arthritis affects only one major joint group, and 
he is therefore not entitled to a higher rating under this 
portion of DC 5003.  Further, there is no indication in the 
most recent information, SLAP tear or not, there is no 
limitation of motion or function shown which warrants a 
higher rating.

The veteran is also not entitled to a higher evaluation under 
DC 5200, as there is no evidence of ankylosis of 
scapulohumeral articulation, or under DC 5202, as there is no 
evidence of malunion or other impairment of the humerus.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  However, 
although the veteran has complained of pain, stiffness, and 
weakness, the January 2003 VA examination noted no history of 
fatigability or incoordination of the shoulder and Dr. Dwyer 
noted no anterior or inferior instability in his June 2003 
letter.  Thus, there is no objective evidence of functional 
impairment other than that related to the symptoms for which 
the veteran has already been compensated by his 10 percent 
rating.

Finally, although the veteran complained in his May 2003 
notice of disagreement that he left his last job due to his 
shoulder disorder (without informing his employer of it), and 
that he can no longer bow hunt or handle the recoil from a 
shotgun, he is not entitled to an extraschedular evaluation 
because he has not been frequently hospitalized for his 
disability and there is no indication in the record that the 
average industrial impairment from the disability is in 
excess of that contemplated by the assigned evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran is not, for any 
time period since filing his claim, entitled to a higher 
evaluation under any potentially applicable diagnostic code 
or based on any other factors.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
an initial rating higher than 10 percent for right shoulder 
impingement syndrome must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004); Alemany 
v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for an initial rating higher than 10 percent for 
impingement syndrome of the right shoulder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


